Citation Nr: 0104145	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for coronary artery 
disease.



REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for coronary artery 
disease.


REMAND

In this case, the veteran is requesting service connection 
for coronary artery disease.  The veteran claims that onset 
of his coronary artery disease began while in service. The 
veteran's representative contends that the veteran 
experiences heart palpitations, dizziness and headaches that 
the veteran attributes to a heart condition while in service.  
The representative further contends that if the veteran's 
service medical records had not been destroyed, they would 
reflect that the veteran's coronary artery disease began 
while the veteran was on active duty.

In December 1998, the veteran submitted the claim which is 
the subject of this appeal.  The veteran also submitted an 
operation report detailing a triple coronary artery bypass 
graft performed on the veteran in June 1997 at the VA Medical 
Center (VAMC) in Birmingham, AL.  Other medical records 
associated with the file reflect that the veteran had been 
diagnosed to have hypertension since 1994.  

In connection with its development of this claim, the record 
reflects that the RO contacted the National Personnel Records 
Center (NPRC) in an apparent attempt to obtain the veteran's 
service medical records.  The evidence, however, does not 
make clear what response, if any, the RO received from the 
NPRC to this request for records.  Nevertheless, the Board 
observes that in connection with an earlier (1995) claim for 
benefits, (unrelated to the current appeal), the NPRC had 
advised that it had no records of the veteran and that his 
was a fire related case.  

Other development undertaken by the RO includes sending the 
veteran a June 1999 letter, requesting that he submit 
evidence of his treatment for the claimed disability since 
his service discharge, as well as copies of any service 
medical records he may possess.  The veteran did not respond 
to this letter and in a rating action dated later that month, 
the veteran's claim was denied.  In its decision, the RO 
noted that despite its efforts to obtain the veteran's 
service medical records, the only service medical record 
available for this veteran was his separation physical dated 
in September 1954, (which was apparently obtained in 
connection with a claim submitted by the veteran in 1955).  
This document revealed that there were no abnormalities of 
the heart noted upon clinical evaluation, and that the 
veteran's blood pressure was 110/58.  Since the evidence did 
not show the presence of heart disease in service, or within 
one year after the veteran's service discharge, the veteran's 
claim was denied.  The RO also informed the veteran in the 
rating decision of the requirements for a well-grounded 
claim.

In August 1999, the veteran filed a Notice of Disagreement, 
stating that he was trying to obtain service connection for 
coronary artery disease.  No additional medical records were 
submitted.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131, (West 1991); 38 C.F.R. §§ 3.303 (2000).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection for 
cardiovascular disease, including hypertension, may be 
presumed if it became manifest to a degree of 10 percent 
disabling within one year from the date of the veteran's 
separation from service.  38 U.S.C.A. §§  1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

As stated by the RO in its rating decision, it appears that 
the veteran's service medical records may have been destroyed 
by the 1973 fire in the repository.  However, because these 
records are essential in determining whether service 
connection can be established in this claim, a thorough 
attempt must be made to locate these records.  In this 
regard, the Board recognizes that in a previous claim, the 
NPRC specifically indicated that the veteran's records were 
apparently destroyed in the accidental fire at that location 
in 1973.  No attempt, however, appears to have been made in 
connection with the veteran's current claim to exhaust all 
potential sources for alternate records.  It is noted that in 
connection with the veteran's prior claim, an attempt to 
obtain alternate records was apparently made by requesting 
that the veteran complete a NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data).  The 
veteran, however, never responded to that request, and no 
alternate sources were apparently investigated.  Since the 
veteran's current claim concerns a wholly different 
disability than that which was the subject of his prior 
claim, it will be necessary to make another attempt to obtain 
alternate records to satisfy the obligation to assist the 
veteran in the development of this claim.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him to submit any necessary 
information (as for example a completed 
NA Form 13055) which would facilitate 
obtaining secondary evidence of any 
treatment for heart problems he may have 
had in service.  The veteran should also 
be advised that he may submit alternate 
records to support his claim such as 
statements from individuals with whom he 
served, employment physical examinations 
or other medical records, (especially 
dated soon after service), and letters 
written during service.  The RO should 
then contact the NPRC, or other 
appropriate agency, and attempt to obtain 
any of the veteran's available service 
medical records.  If no such records are 
available, a response to that effect 
should be requested.  In any event, any 
additional development logically 
indicated as a result of evidence 
obtained by reason of this remand, (as 
for example a VA examination), should be 
accomplished.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  After reviewing all the evidence, the 
RO should then enter its determination as 
to whether service connection for 
coronary artery disease is warranted.  If 
the benefit sought on appeal remains 
denied, the veteran and his  
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




